        Case 1:19-cv-00641-JAP-LF Document 9 Filed 08/14/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

VERONICA GARCIA,

                      Plaintiff,

vs.                                                                 No: 19-cv-00641

DEFENDANT MICHAEL MARTINEZ,
STATE OF NEW MEXICO and its subsidiary entities,
NEW MEXICO CORRECTIONS DEPT. and
WESTERN NEW MEXICO CORRECTIONAL
FACILITY, DEFENDANT ROBERTA LUCERO
ORTEGA, Warden at the Western New Mexico
Correctional Facility, and DEFENDANT PETE
PEREZ, Deputy Warden at the Western New Mexico
Correctional Facility,

                      Defendants.

                                    MOTION TO REMAND

       Plaintiff, by and through her attorneys of record, Gorence & Oliveros, P.C. (Louren

Oliveros, Robert J. Gorence and Amye G. Green) and Aequitas Law of New Mexico, LLC

(Anna C. Martinez), and for her Motion to Remand, states as follows:

       1.      On May 14, 2019, Plaintiff filed a Complaint for Civil Rights Violations,

Violations of the First Amendment, Assault, Battery, and Violations of the New Mexico

Constitution under the New Mexico Tort Claims Act (“Complaint”). See Doc. 1, Ex. A.

       2.      On June 5, 2019, Plaintiff mailed copies of her Complaint and Summons to

Defendants, State of New Mexico, New Mexico Corrections Department, Western New Mexico

Correctional Facility, Warden Roberta Lucero Ortega, and Deputy Warden Pete Perez. Plaintiff

filed her Returns of Service in State Court and attached U.S. Mail certified mail-return receipt

cards to her Returns of Service. See Ex. 1, USPS Tracking of U.S. Certified mailed copies of

Complaints and Summons to Defendants.

                                                 1
         Case 1:19-cv-00641-JAP-LF Document 9 Filed 08/14/19 Page 2 of 3



       3.      USPS tracking establishes that mailed copies of the Complaint and Summons to

Defendants, State of New Mexico, Western New Mexico Correctional Facility, Warden Roberta

Lucero Ortega, and Deputy Warden Pete Perez were delivered and picked up at the postal facility

on June 10, 2019. See Ex. 1. While the USPS tracking for the New Mexico Corrections

Department appears to not have been updated by USPS, the return receipt shows a signature for

delivery in Santa Fe. See Ex. 1. Undersigned counsel contacted USPS customer service, who

indicated that the State of New Mexico Corrections Department address was improperly entered

in place of the Santa Fe facility address on June 11, 2019. See Ex. 2, Affidavit of Amye Green.

       4.      On June 6, 2019, Plaintiff personally served Defendant Michael Martinez with a

Summons and Complaint.

       5.      Pursuant to 28 U.S.C. § 1446(b), the notice of removal of a civil action or

proceeding “must be filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based.”

       6.      Defendants filed their Notice of Filing Petition for Removal on July 15, 2019,

more than 30 days after the receipt by Defendants of the U.S. Mail certified copies of the

Complaint and Summons and more than 30 days after Plaintiff personally served Defendant

Michael Martinez.

       7.      As such, Defendants’ Notice of Removal is untimely under 28 U.S.C. § 1446(b).

       8.      Pursuant to 28 U.S.C. § 1447(c), Plaintiff requests that this Court remand the case

back to the First Judicial District Court, County of Santa Fe. This Motion is timely under 28

U.S.C. § 1447(c).




                                                 2
           Case 1:19-cv-00641-JAP-LF Document 9 Filed 08/14/19 Page 3 of 3



                                         CONCLUSION

          FOR THESE REASONS, Plaintiff requests that this Court remand this case back to the

First Judicial District Court, County of Santa Fe, and for any other relief this Court deems just and

proper.

                                                      Respectfully Submitted,

                                                      /s/ Amye G. Green
                                                      Louren Oliveros
                                                      Amye G. Green
                                                      Gorence & Oliveros
                                                      300 Central Avenue SW, Suite 1000E
                                                      Albuquerque, NM 87106
                                                      505-244-0214 Telephone
                                                      505-244-0888 Facsimile
                                                      oliveros@golaw.us
                                                      green@golaw.us

                                                      —and—

                                                      Anna C. Martinez
                                                      Aequitas Law of New Mexico, LLC
                                                      P.O. Box 25304
                                                      Albuquerque, NM 8725
                                                      (505) 750-8005 Telephone
                                                      anna@aequitas.pro
                                                      Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 14th day of August, 2019, I filed the foregoing
electronically through the Court’s CM/ECF system, which caused the following counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

          Luis Robles
          Email: luis@roblesrael.com

          Marcus Rael, Jr.
          Email: marcus@roblesrael.com
          Attorneys for Defendants


/s/ Amye G. Green
Amye G. Green

                                                 3
